DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in an interview with Jason M. Ploeger on 2/2/2022.

Claim 13, line 13, the limitation “a condenser separator” has been changed to –the condenser separator--.

Claim 13, line 15, the limitation “a crude lights stream” has been changed to –the crude lights stream--.

Claim 13, line 15, the limitation “a condensed stream” has been changed to –the condensed stream--.

Claim 13, line 17, the limitation “a recycle stream” has been changed to –the recycle stream--.

Allowable Subject Matter
Claims 1, 4-9, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination does not teach the process according to claim 1, further comprising “warming the crude lights stream by indirect heat exchange with a recycle stream, producing a warmed crude lights stream and a cooled recycle stream and feeding said cooled recycle stream to said distillation column system” wherein the prior art fails to teach, particularly, the “Fuel gas” disclosed by base reference Gnanendran et al. (US2012/0186296) is not supported by the prior art to be separated, warmed against itself and then recycled in to the distillation system.

Gnanendran teaches a process (of distillation using Fig. 1) for recovering a light gas (light gas stream 11) from a feed stream (1) comprising carbon dioxide (paragraph 0052, “carbon dioxide”) and methane (paragraph 0052, “methane”), said process comprising:
cooling said feed stream (in HX 20) to form a distillation column feed stream (5);
separating said distillation column feed stream in a distillation column system (comprising 30) to produce a lights-enriched vapor (within line 11 leaving the top of column 30d) and a lights-depleted bottoms liquid (CO2 in the bottom of column 30);
pumping (using pump in annotated Fig. 1 by Examiner) said lights-depleted bottoms liquid to produce a pumped lights-depleted stream (liquid CO2 leaving pump);
heating said pumped lights-depleted stream without vaporizing (within HX 20; notice how liquid CO2 leaves HX 20 indicating no vaporization has occurred) to produce a warmed lights-depleted stream (Liquid CO2 leaving HX 20);

	separating (in the unlabeled separator downstream of JT valve 50) the cooled lights-enriched stream in a condenser separator (unlabeled separator downstream of JT valve 50) to produce a crude lights stream (“Fuel gas” leaving condenser separator) and a condensed stream (“LNG” leaving condenser separator).


    PNG
    media_image1.png
    804
    789
    media_image1.png
    Greyscale

Figure 1:  annotated Fig. 1 of Gnanendran.

Fischer et al. (US 2011/0048067) teaches separating (Fig. 1, using separator 13) cooled lights-enriched stream (leaving top of column 11) using a condenser separator (13) to produce a condensed stream (stream leaving the bottom of separator 13) and feeding said condensed stream to distillation column (11) as reflux.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763